Case: 13-30081      Document: 00512537171         Page: 1    Date Filed: 02/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-30081                            February 19, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
DALLAS C. TAYLOR,

                                                 Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:11-CV-2036


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Dallas C. Taylor, Louisiana prisoner # 334258, was convicted by a jury
of aggravated rape, armed robbery, possession of a firearm by a convicted felon,
and aggravated burglary; he received a life sentence for the rape, concurrent terms
of 12 years for the firearm possession and 15 years for the burglary, and a consecutive
30-year sentence for the armed robbery. The district court denied Taylor’s 28
U.S.C. § 2254 petition challenging these convictions, concluding in relevant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30081     Document: 00512537171      Page: 2    Date Filed: 02/19/2014


                                  No. 13-30081

part that Taylor’s challenges to the denial of his suppression motion and his
allegations of prosecutorial misconduct during closing arguments were
“unexhausted” because the state courts relied on an adequate and independent
procedural ground to reject the claims. Taylor maintains that he exhausted
his state remedies on this ground because he presented the allegations to the
Louisiana Supreme Court. Contrary to the respondent’s contentions, Taylor
sought writs from the state appellate court and the Louisiana Supreme Court
after the trial court rejected his first state postconviction application. See State
ex rel. Taylor v. State, 67 So. 3d 1259, 1259 (La. 2011). Because he fairly
presented the substance of his constitutional claims to the state’s highest court,
he did exhaust his state remedies. See Nobles v. Johnson, 127 F.3d 409, 420
(5th Cir. 1997); see also Rocha v. Thaler, 626 F.3d 815, 820 (5th Cir. 2010)
(stating that a claim dismissed by the state’s highest court on procedural
grounds is procedurally defaulted rather than unexhausted).
      The district court’s decision also arguably gave rise to the conclusion that
Taylor’s claims were procedurally defaulted.          Before this court, Taylor
maintains that his first state postconviction application was timely, but he
concedes that the State argued that the suppression-denial and prosecutorial-
misconduct claims raised in that motion should have been raised on direct
appeal.   He does not argue that this does not constitute an adequate or
independent state procedural bar that would preclude review of the merits of
his claims. See Fairman v. Anderson, 188 F.3d 635, 641 (5th Cir. 1999).
Additionally, he makes no showing of cause and prejudice overcoming the
default, and he has not shown that a failure to consider his claims “will result
in a fundamental miscarriage of justice” because he is actually innocent. Smith
v. Johnson, 216 F.3d 521, 524 (5th Cir. 2000). Consequently, the judgment of
the district court is AFFIRMED.



                                         2